DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant's arguments regarding the 35 USC § 103 rejections have been fully considered but are not persuasive. Applicant’s remarks are related to newly amended claim language and have been fully addressed in the rejections set forth below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The following claim language is unclear and indefinite:
As per claim 1, it is unclear what is meant by “transmit a first message  for inquiring whether a publication of the first application stored in the first application repository of the managed services distribution portal is requested by the first client portal” and “receive, from the first client portal, a second message including information indicating whether the publication of the first application is requested by the first client portal, wherein the second message is transmitted from the first client portal based on the first message.” (i.e. it appears that the first and second messages are the same). For the purposes of examination, the claims have been interpreted to include a first message indicating an inquiry as to whether a first client has requested 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Weidenfeller et al. (United States Patent 6,028,602) in view of Mehta et al. (United States Patent Application Publication 2002/0131404).
As per claim 1, Weidenfeller teaches the invention substantially as claimed including, a  managed services distribution portal, comprising: 
a display (Column 1, Lines 9-11, graphical user interfaces to browse management information, e.g., information regarding the structure of a managed telecommunication network); and 
a processor configured to: 
store a first application in a first application repository of the managed services distribution portal  (Column 1, Line 64, the model 101 stores application-specific data);
display, on the display, a hierarchical arrangement object indicating distribution relationships of content between the managed services distribution portal, a first client portal, and a sub-client portal (Column 1, Lines 9-11, graphical user interfaces to browse management information, e.g., information regarding the structure of a managed telecommunication network; Column 1, Lines 23-28, a graphical user interface shows graphical representations of managed telecommunication objects, e.g., base station transmitters, in windows and allows the selection (highlighting) of the managed objects for use in a specified operation; Column 1, Lines 36-41, Actual instances of managed objects are identified by a naming attribute and structured in a naming hierarchy. The naming hierarchy is also called the naming tree, e.g., FIG. 4, because it structures the management information by providing an "is contained in" relationship between the managed objects; and Column 5, Lines 50-54, The tree browser 613 accesses the tree data model 716, displays in the tree browser window 615 the objects in their stored hierarchy and allows browsing of the tree data in conjunction with wherein the managed services distribution portal is communicatively coupled with the first client portal, the first client portal is communicatively coupled with the sub-client portal (Column 1, Lines 40-41, contained in" relationship between the managed objects),

Weidenfeller fails to specifically teach, based on receiving, on the displayed hierarchical arrangement object, a user selection of a first object indicating the first client portal, transmit a first message inquiring whether a publication of the first application stored in the first application repository of the managed services distribution portal is requested by the first client portal, wherein the first application repository is configured to restrict the first client portal from accessing the first application stored in the first application repository; receive, from the first client portal, a second message including information indicating whether the publication of the first application is requested by the first client portal wherein the second message is transmitted from the first client portal based on the first message; and based on the information indicating that the publication of the first application is requested by the first client portal configure the first application repository to permit the first client portal to access the first application stored in the first application repository while continuing to restrict another client portal not permitted to access to the first application repository from accessing the first application repository.

However, Metha teaches, based on receiving, on the displayed hierarchal arrangement object ([0062], The subscriber device 101 relies on a client-side application management utility (e.g., a Handset Administration Console or a browser) to request and download applications…The subscriber device 201 provides the subscriber with a menu of ,  a user selection of a first object indicating the first client portal, transmit a first message ([0015], the MAS includes a Protocol Manager…The Protocol Manager converts incoming data request messages to a format understood by the MAS and converts outgoing data messages to formats understood by the various subscriber devices and networks that access the MAS; see also [0064]) for inquiring whether a publication of the first application stored in the first application repository of the managed services distribution portal is requested by the first client portal ([0067]; one of the requests supported by the MAS is to retrieve a list of available applications that can be downloaded to the subscriber's device. This process is referred to as application discovery…two types of application discovery are supported…The second is driven by the requester and specifies search terms that are matched by the MAS to generate a list of "suitable" applications. In step 401, the MAS determines whether the user has supplied any search terms, and, if so, continues in step 402, else continues in step 403. In step 402, the MAS searches a data repository of published applications for those that meet criteria specified in the request), wherein the first application repository is configured to restrict the first client portal from accessing the first application stored in the first application repository ([0064], MAS handles an incoming request to download an application from a subscriber device … Protocol conversions are performed on incoming requests (and outgoing messages) to enable communications with subscriber devices across a wide variety of wireless carriers … the MAS determines whether the designated URL specifies a published application (thereby indicating that walled-garden provisioning is to be performed), and, if so, continues in step 306, else continues in step 308. In step 306, the subscriber's request Note: Access to the first application is restricted until the subscriber device is authorized);
receive, from the first client portal, a second message  ([0015], the MAS includes a Protocol Manager, Provisioning Manager, Cache, Deployment Manager, Billing Manager, Logging Manager, Administrator, and Heartbeat Monitor…The Protocol Manager converts incoming data request messages to a format understood by the MAS and converts outgoing data messages to formats understood by the various subscriber devices and networks that access the MAS) including information indicating whether the publication of the first application is requested by the first client portal ([0064], the MAS determines whether the request is for downloading or for some other command, and, if so, continues in step 305…In step 305, the MAS determines whether the designated URL specifies a published application (thereby indicating that walled-garden provisioning is to be performed)), wherein the second message is transmitted from the first client portal based on the first message ([0063], browse for new and 
based on the information indicating that the publication of the first application is requested by the first client portal ([0064], the MAS determines whether the request is for downloading) , configure the first application repository to permit the first client portal to access the first application stored in ([0073], After inspecting the profiles, the Provisioning Manager 504 either approves or denies the request by attempting to evaluate, for example, whether the requested application can be successfully run on the subscriber device; and [0075], The cache 505 is used to cache provisioned applications that have been processed ahead of time for specific profiles such as for specific subscriber devices or according to authorized access. Applications stored in the cache 505 that have already been inspected, optimized, and instrumented are tagged as being ready for deployment) while continuing to restrict another client portal is not permitted to access to the first application repository ([0073], After inspecting the profiles, the Provisioning Manager 504 either approves or denies the request by attempting to evaluate, for example, whether the requested application can be successfully run on the subscriber device; [0075], The cache 505 is used to cache provisioned applications that have been processed ahead of time for specific profiles such as for specific subscriber devices or according to authorized access. Applications stored in the cache 505 that have already been inspected, optimized, and instrumented are tagged as being ready for deployment;  Further for all 

Weidenfeller and Mehta are analogous because they are each related to object management using a user interface. Weidenfeller teaches a method for hierarchical object management using a user interface (Abstract, A graphical user interface includes at least one primary window that displays the contents of a hierarchical data model as a hierarchical tree. A secondary window is displayed which contains a subset of the contents, e.g., groupings based on search criteria, of the hierarchical data model as a flat-list. The primary window and the secondary window are displayed on a screen at the same time so that a user can see both the hierarchical relationship and specific groupings of the contents of the hierarchical data model; and Column 1, Lines 5-8, graphical user interfaces which can, for example, be used in the management of telecommunication network systems). Mehta also teaches aches a method for hierarchical object management using a user interface (Abstract, Computer- and network-based methods and systems for maintaining and provisioning wireless applications are provided. Example embodiments provide a Mobile Application System (MAS), which is a collection of interoperating server components that work individually and together in a secure fashion to provide applications and resources to mobile subscriber devices, such as wireless devices; and [0015], the Administrator implements website based user interfaces for the content provider, administrator, customer care representative, and subscriber. In another embodiment, the Administrator provides the support for profile management of one or more of application profiles, subscriber profiles, device profiles, java profiles, and billing profiles; and [0016], the MAS provides a command interface to the system, which supports application discovery, content downloading, and content downloading history. The MAS also provides the ability to directly invoke one of the MAS components through a handler. In some embodiments, the MAS also provides an API to access each of these components and to integrate with portions of the MAS). It would have been obvious to one having ordinary skill in the art at the time of the applicant's invention that based on the combination, the teachings of Weidenfeller would be modified with the application publishing mechanism and administrator portal taught by Mehta in order to manage hierarchical objects Therefore, it would have been obvious to combine the teachings of Weidenfeller and Mehta.

As per claim 2, Mehta teaches, wherein the first client portal is associated with a first entity, and the sub-client portal is associated with a third entity ([0009], a subscriber browses to a site on a network, such as the Internet, and specifies a request to download content at a particular address, for example, a URL), and 
wherein the third entity is a subsidiary, division, or affiliate of the first entity and is under control of the first entity ([0015], The Administrator supports the administration of the MAS for content providers, system administrators, customer care representatives, and subscribers; and [0109], The administrator can create subscriber groups to which a subscriber can be assigned or subscribe (e.g., FIG. 10M-10N) and can define the content that is available to each subscriber group by associating content categories with each group (e.g., FIG. 10P). The assignment of particular content categories to a subscriber group is referred to as a service plan. (See FIG. 10P.)).

As per claim 3, Mehta teaches, wherein the processor is further configured to, in response to receiving the second message, publish the first application in the first application repository ([0075], The cache 505 is used to cache provisioned applications that have been processed ahead of time for specific profiles such as for specific subscriber devices or according to authorized access. Applications stored in the cache 505 that have already been inspected, optimized, and instrumented are tagged as being ready for deployment), 
wherein in response to the first application being published in the first application repository, the first application is available for download from the first application repository only to computing devices that are associated with the first entity ([0059], Provisioning, as it is discussed herein, is the customizing and distributing of content for a particular use, for example, for use on a particular kind of subscriber device by a particular customer; and [0071-0072], If, instead, the request is for a list of applications that can be downloaded to a subscriber's device, then the Provisioning Manager 504 may interrogate the Data Repositories 311 and profile management code to generate such a list by comparing the capabilities and requirements of each application available from the carrier with the appropriate device and subscriber profiles that correspond to the subscriber's device and the subscriber ).

As per claim 4, Weidenfeller-Mehta  teaches, wherein the hierarchical arrangement object is scalable ([0069], The Administrator 509 provides various user interfaces to each of these types of users to configure the MAS, applications, billing and other services, and to customize a subscriber's experience with the MAS) and 
	wherein the processor is further configured to display a second object indicating an additional portal with respect to the hierarchical arrangement object (Weidenfeller, Column  In addition to techniques ( e.g., scrolling, expanding/compressing, and listing only on a selected level) for coping with the large number of managed objects, the present invention also provides a new way of handling managed objects especially suited for, but not limited to, the above-described telecommunication application; and Column 2, Lines 11-19, navigating through and performing operations on a managed object tree in a graphical user interface is accomplished using one of two different techniques. The first technique involves displaying a selected hierarchy level in a flat list, i.e., a scrollable non-hierarchical list. The second method involves displaying a tree list, i.e., a hierarchical representation of the managed objects having nodes and branches of nodes and having controls to expand and compress individual levels of the tree list; and Mehta, [0069], The Administrator 509 provides various user interfaces to each of these types of users to configure the MAS, applications, billing and other services, and to customize a subscriber's experience with the MAS. Examples of these interfaces are shown below and described with reference to FIGS. 8-11. To illustrate the provisioning aspects, the functionality of the MAS is described from the point of view of the processing steps that occur in the MAS components when a subscriber invokes the MAS to download applications to the subscriber's device, as described with reference to FIG. 3. One skilled in the art will recognize that other data flows and usages of the components are appropriate and depend upon the commands processed and/or how the components, or code within them, are invoked; Fig. 10A, [0027], FIG. 10A is an example screen display of a category maintenance screen of an Administration Website; [0095], Examples screen displays of these interfaces are shown below and described with reference to FIGS. 8- 11. One skilled in the art 

As per claim 5, this is the “method claim” corresponding to claim 1 and is rejected for the same reasons. The same motivation used in claim 1 is applicable to claim 1.

As per claim 6, Mehta teaches, further comprising receiving the first application from an application approval portal that has designated the first application as an approved application ([0073], After inspecting the profiles, the Provisioning Manager 504 either approves or denies the request by attempting to evaluate, for example, whether the requested application can be successfully run on the subscriber device; and [0075], The cache 505 is used to cache provisioned applications that have been processed ahead of time for specific profiles such as for specific subscriber devices or according to authorized access. Applications stored in the cache 505 that have already been inspected, optimized, and instrumented are tagged as being ready for deployment).

As per claim 7, Mehta teaches, wherein the first client portal is operated by a first entity (Abstract, the MAS includes a …Administrator, …which interoperate to provide the provisioning functions; [0015], The Administrator supports the administration of the MAS for content providers, system administrators, customer care representatives, and subscribers…the Administrator implements website based user interfaces for the content provider, administrator, customer care representative, and subscriber;  [0073], information that is accessible by the MAS(for example, profiles store in data repository 511))  and the sub-client portal is operated by a third entity ([0064], The applications are stored locally in  a carrier's application data repository (which may be located in the MAS or at the carrier's premises) or are optionally stored in trusted third-party servers).

As per claim 8, Mehta teaches, wherein the third entity is a subsidiary, division, or affiliate of the first entity and is under control of the first entity ([0015], The Administrator supports the administration of the MAS for content providers, system administrators, customer care representatives, and subscribers; and [0109], The administrator can create subscriber groups to which a subscriber can be assigned or subscribe (e.g., FIG. 10M-10N) and can define the content that is available to each subscriber group by associating content categories with each group (e.g., FIG. 10P). The assignment of particular content categories to a subscriber group is referred to as a service plan. (See FIG. 10P.)).

As per claim 9, Mehta teaches, 
comprising displaying a second object indicating an additional portal with respect to the hierarchical arrangement object (Fig. 10A, [0027], FIG. 10A is an example screen display of a category maintenance screen of an Administration Website; [0095], Examples screen ,
wherein the hierarchical arrangement object is scalable ([0069], The Administrator 509 provides various user interfaces to each of these types of users to configure the MAS, applications, billing and other services, and to customize a subscriber's experience with the MAS. Examples of these interfaces are shown below and described with reference to FIGS. 8-11. To illustrate the provisioning aspects, the functionality of the MAS is described from the point of view of the processing steps that occur in the MAS components when a subscriber invokes the MAS to download applications to the subscriber's device, as described with reference to FIG. 3. One skilled in the art will recognize that other data flows and usages of the components are appropriate and depend upon the commands processed and/or how the components, or code within them, are invoked).
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199                                                                                                                                                                                                                                                                                                                                                                                                               
MELISSA A. HEADLY
Examiner
Art Unit 2199